Citation Nr: 0020980	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-45 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from August 1947 to June 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was certified to the Board by the Manchester, New Hampshire 
RO.  


REMAND

A review of the service medical records shows that the 
veteran was treated in June 1950 for infectious hepatitis.  
The record further shows that he had been stationed in Japan 
for 25 months, to include service at a Tokyo prison camp 
prior to being hospitalized for hepatitis.  The service 
medical records do not reveal any complaints or findings 
pertaining to any form of Rickettsial infection.

The veteran contends that his currently demonstrated eye 
disability is related to service.  In statements submitted in 
support of that claim, Clement Trempe, M.D., of Schepens 
Retina Associates, indicates that changes in the veteran's 
eyes were the result of a chronic inflammatory disease 
process caused by Rickettsial disease.  Dr. Trempe noted that 
the veteran had suffered hepatitis during service and some 
forms of Rickettsial disease are associated with hepatitis.  
In a July 1997 statement, Dr. Trempe noted that the veteran's 
history of hepatitis, "is the only previous medical history 
that could explain," the presence of a positive Rickettsial 
antibody titer.  He further noted that studies had indicated 
that a large number of soldiers were exposed to this type of 
infection during the 1940's and 1950's, and he offered to 
provide references with regard to those findings if 
requested.  To date, however, the RO has not contacted that 
physician for those references.  

An application for VA benefits is considered incomplete if VA 
is put on notice of the likely existence of competent medical 
evidence that would be relevant to, and indeed, necessary 
for, a full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, the Board 
finds that in the present case, it will be necessary to 
return the claim to the RO so that an attempt can be made to 
contact the veteran's private physician and obtain the 
references to which he referred.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact Dr. Trempe and 
request that he provide copies of all 
outpatient treatment records pertaining 
to the veteran.  He should also be 
requested to provide the references which 
he offered in his July 1997 
correspondence, and to supplement his 
statement by indicating why he thinks 
that it is at least as likely as not that 
that the veteran actually had Rickettsial 
disease due to hepatitis in-service 
between 1950 and 1951, and why, in turn, 
that disease is directly responsible for 
the clinical presentation of chronic 
chorioretinitis in the 1990's.  The 
physician should further be asked to 
support his statement that the veteran's 
in-service history of hepatitis is the 
only previous medical history that could 
explain the presence of a particular 
antibody titer.  Finally, the physician 
should reconcile his opinion with the 
fact that chorioretinitis was not 
presented prior to 1995, and the fact 
that the veteran's eyes were specifically 
found to be normal on examination by VA 
during a hospitalization in 1991.  The 
assistance of the veteran and his 
representative in securing this evidence 
may be requested by the RO.

2.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


